DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS
have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim should be amended as follows “wherein the occluding element”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
The claims positively recite the aneurysm neck, sac, or wall as part of the claimed device, rather than specifying these anatomical structures functionally.  For example, claim 1 recites that the interior stabilizing frame extends distally into an aneurysm sac and engages an aneurysm wall.  These limitations constitute a structural limitation including the aneurysm sac/wall, therefore meaning that these structures are part of the claimed device.  Therefore, the claim encompasses a human organism.  It is suggested to amend the claims to include the language “configured to” prior to the terms “extend(ing)” and “engag(ing)” so that the claims no longer positively recite the human anatomical terms but instead functionally recite them so as to be in compliance with 101 and AIA  section 33(a).  The same rationale applies to the following limitations as well: “engaging a first/second blood vessel wall” in claim 1, “at least partially disposed in the aneurysm sac” in claim 1, “extending across at least a portion of the aneurysm neck” in claim 1, “at least partially fills the aneurysm sac” in claim 6, “engaging the first/second blood vessel wall” in claim 7, “extending from the first end across at last a portion of the aneurysm neck” in claim 8, “second segment extending distally and conforming to the aneurysm wall” in claim 8, “extending from the aneurysm neck radially and distally” in claim 9, “partially conforming to the aneurysm wall” in claim 9, “converging at a distal end positioned at a distal surface of the aneurysm wall” in claim 9, “frame portion positioned within an aneurysm sac” in claim 10, “extending across at least a portion of an aneurysm neck” in claim 10, “conforming to the aneurysm wall” in claim 10, “positioned at the aneurysm neck” in claim 10, “extending outside of the aneurysm sac” in claim 10, “a junction positioned centrally within the aneurysm neck” in claim 14.  Note that dependent claims inherit the same issue from any claims they depend from.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether the phrase “extending across at least a portion of an aneurysm neck and conforming to the aneurysm wall” refers to the expandable shell or to the distally extending frame portion, therefore rendering the claim indefinite.
Claims 11-14 are indefinite by virtue of their dependency on indefinite base claim 10.
Claim 20 is indefinite because it recites only a single implantation step to provide aneurysm treatment, however, claim 15 (from which claim 20 depends) recites multiple steps which are part of the “implantation” of the device within the aneurysm site, e.g. “delivering”, “inserting”, “blocking” and the three “expanding” steps.  Therefore it is unclear how there is only a single implantation step to provide the aneurysm treatment when the method requires multiple steps for implantation of the device, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0340333 A1 to Badruddin et al. (hereinafter “Badruddin”).
Regarding claim 1, Badruddin discloses (see abstract; Figs. 1-3E, 11-12, & 20; and [0033]-[0076]) a device (490, Fig. 20; see [0075]) for treating an aneurysm (10) comprising: a central node (496) positioned approximate a center of an aneurysm neck (as shown in Fig. 20); an interior stabilizing frame (outer wires 498) extending radially from the central node (see Fig. 20 and [0075]), extending distally into an aneurysm sac (as shown in Fig. 20), and engaging an aneurysm wall (as shown in Fig. 20, see also [0075]); an exterior stabilizing frame affixed to the interior stabilizing frame at the central node (as shown in Fig. 20, this feature is discussed in more detail in Fig. 11 and [0063]-[0066] as element 360), extending radially from the central node (as shown in Fig. 20), engaging a first blood vessel wall in a first blood vessel branch, and engaging a second blood vessel wall in a second blood vessel branch (see Figs. 20/11 and [0063]-[0066]); and an occluding element (cover 492) affixed to the interior stabilizing frame (see [0075]; as shown in Fig. 20, this feature is discussed in more detail in Figs. 1-2 and [0034]-[0039]), at least partially disposed in the aneurysm sac, extending across at least a portion of the aneurysm neck, and obstructing a majority of the aneurysm neck (as shown in Figs. 20 and Figs. 1-2; see [0075] and [0034]-[0039]).
Balruddin further discloses (claim 2) wherein the combination of the interior stabilizing frame and the exterior stabilizing frame is sufficient to maintain the position of the device at an aneurysm claim 3) wherein the sole combination of the interior stabilizing frame and the exterior stabilizing frame affixes the device to an aneurysm treatment site (see Fig. 20 and [0075]; note that cover 492 only contacts the inner surface of the aneurysm as per [0037], similar to the way Applicant's element 100 contacts the inner surface of the aneurysm in Fig. 1A but is not considered to affix the device to the aneurysm treatment site); (claim 4) wherein occluding element self-expands to conform to the aneurysm wall (see [0038]/[0040]); (claim 5) wherein the occluding element completely obstructs the aneurysm neck (see Figs. 20, 1, & 2 and [0035]/[0037]); (claim 6) wherein the occluding element at least partially fills the aneurysm sac (see Figs. 20, 1, & 2 and [0035]-[0037]); (claim 7) wherein the exterior stabilizing frame comprises: a first stabilizing arm (outer cover 360, shown but not numbered in Fig. 20, right side of 360 to right of aneurysm 10) extending in a first direction from the central node engaging the first blood vessel wall approximate the aneurysm neck (blood vessel wall to right of aneurysm 10); and a second stabilizing arm arm (outer cover 360, shown but not numbered in Fig. 20, left side of 360 to left of aneurysm 10)  extending in a second direction opposite the first direction from the central node engaging the second blood vessel wall approximate the aneurysm neck (blood vessel wall to left of aneurysm 10); and (claim 8) wherein the interior stabilizing frame comprises three or more elongated members each comprising: a first end positioned approximate the central node; a first segment extending from the first end across at least a portion of the aneurysm neck; and a second segment extending distally and conforming to the aneurysm wall (see Fig. 20 and [0075]).

Regarding claim 10, Badruddin discloses (see abstract; Figs. 1-3E, 11-12, & 20; and [0033]-[0076]) a blood flow diverter (490, Fig. 20; see [0075]) for treating an aneurysm (10) comprising: a distally extending frame (outer wires 498)  portion positioned within an aneurysm sac and providing a force against an aneurysm wall from within the aneurysm sac (see Fig. 20 and [0075]); an expandable 
Balruddin further discloses (claims 11-12) implantable in an aneurysm adjacent bifurcated blood vessel branches wherein the radially extending frame portion is confined to the bifurcated blood vessel branches; and implantable in an aneurysm adjacent bifurcated blood vessel branches wherein the expandable shell inhibits a blood flow from a stem blood vessel into the aneurysm sac and diverts the blood flow into bifurcated blood vessel branches (see Figs. 20 and Figs. 1-2; see [0075] and [0034]-[0039]; note that the limitations directed to the bifurcated blood vessel branches are functional limitations related to how and where the device is placed, not to the structure of the device itself - Balruddin's device is fully capable of being implanted in an aneurysm adjacent bifurcated blood vessel branch (with the radially extending frame portion still being outside the aneurysm itself, therefore if placed in a bifurcated blood vessel branch adjacent the aneurysm, the frame portion would be confined to the bifurcated branches), if one desired to do so - note that the limitations of claims 11-12 are merely functional limitations and do not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) -see also MPEP 2114(11), which states that the manner of operating a device does not claim 13) wherein the combination of the distally extending frame portion and the proximally extending frame portion are sufficient to secure the blood flow diverter at a treatment site (see Fig. 20 and [0075]; note that cover 492 only contacts the inner surface of the aneurysm as per [0037], similar to the way Applicant's element 100 contacts the inner surface of the aneurysm in Fig. 1A but is not considered to affix the device to the aneurysm treatment site); and (claim 14) a junction (496) positioned centrally within the aneurysm neck joining the distally extending frame portion to the radially extending frame portion (see Fig. 20 and [0075]).

Regarding claim 15
Badruddin further discloses (claim 16) wherein the step of expanding the exterior stabilizing frame further comprises the steps of: extending the exterior stabilizing frame through a blood vessel from a first blood vessel branch, across the aneurysm neck, to a second blood vessel branch; engaging the exterior stabilizing frame to a first blood vessel wall approximate the aneurysm neck in the first blood vessel branch; and engaging the exterior stabilizing frame to a second blood vessel wall approximate the aneurysm neck in the second blood vessel branch positioned opposite the first blood vessel branch (see Figs. 20 and 11-12, and [0063]-[0066]); (claim 17)  further comprising the step inducing venous stasis in the aneurysm (see at least [0033]-[0034]); (claim 18) implanting the flow diverter in an aneurysm (see Fig. 20), the aneurysm positioned between bifurcated blood vessels opposite a stem blood vessel (see [0033]); and diverting a blood flow from the stem blood vessel to the bifurcated vessels (see [0033]); (claim 19)  positioning a frame junction (496) centrally within the aneurysm neck; and joining the interior stabilizing frame to the exterior stabilizing frame at the frame junction (see Fig. 20 and [0075]); and (claim 20) the step of providing an aneurysm treatment with only a single implantation step (due to the 112b indefiniteness rejection above,  prior art cannot be applied to this claim limitation due to the claim's dependency on claim 15, which recites multiple implantation steps).

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0088387 A1 to Eskridge et al. (hereinafter “Eskridge”).
Regarding claim 1, Eskridge discloses (see abstract; Figs. 3-5E; and [0045]-[0062]) a device (40, Fig. 4) for treating an aneurysm (see at least [0045]/[0061]/[0062]) comprising: a central node (42) positioned approximate a center of an aneurysm neck (see Figs. 4/5E and [0055]); an interior stabilizing frame (43 + 46) extending radially from the central node, extending distally into an aneurysm sac, and engaging an1 aneurysm wall (see Figs. 4/5E and [0055]-[0056]); an exterior stabilizing frame (44 + 45) 
Eskridge further discloses (claim 9) wherein the occluding element comprises a plurality of oblong leaf structures (additional anchoring structures similar to 43/46, see [0054]), each extending from the aneurysm neck radially and distally, at least partially conforming to the aneurysm wall, and converging at a distal end positioned at a distal surface of the aneurysm wall (see Fig. 5E and [0054]-[0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6168622 to Mazzocchi; US 6193708 to Ken; US 20030195553 to Wallace; US 20070191884 to Eskridge; US 20130345738 A1 to Eskridge all disclose devices for occluding an aneurysm comprising an occluding device inserted into the aneurysm sac and a frame or support which engages the inner blood vessel wall adjacent the aneurysm neck to support the occluding device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771